

117 HRES 71 IH: Honoring and thanking the members of the National Guard who were deployed to the District of Columbia and the National Capital region in support of civil authorities for the inauguration of Joseph R. Biden, Jr., as the 46th President of the United States and Kamala Devi Harris as 49th Vice President of the United States.
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 71IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Womack (for himself, Mr. Moulton, Mr. Stivers, Mr. Westerman, Mr. Fitzpatrick, Ms. Granger, Mr. Diaz-Balart, Mrs. Bustos, Mr. Pappas, Mr. Joyce of Ohio, Mr. Moore of Alabama, Mr. Trone, Mr. Hill, Mr. Crawford, Mr. McKinley, Mr. Kelly of Mississippi, Miss González-Colón, Mr. Weber of Texas, Mr. Simpson, Mr. McCaul, Mr. Garbarino, Ms. Stefanik, Mr. Perlmutter, Mr. Ryan, Mrs. Hinson, Mr. Kim of New Jersey, Mr. Amodei, Mr. Wittman, Mr. Langevin, Mr. Kahele, Mr. Meuser, Mr. Cole, Mr. Baird, Ms. Spanberger, Mr. Bishop of Georgia, Ms. McCollum, Mr. Stewart, Mr. Ferguson, Mr. Nehls, Mr. Rogers of Kentucky, Mr. Cuellar, Mr. Bacon, Mr. Good of Virginia, Mr. Scalise, Mr. Joyce of Pennsylvania, Ms. Kaptur, Mr. Ruppersberger, Mrs. Steel, Mr. Newhouse, Mrs. Cammack, Mr. Swalwell, Mr. Mullin, Mr. Reschenthaler, Mr. Kilmer, Mr. Costa, Mr. Fortenberry, Mr. Guthrie, Mr. Crenshaw, Ms. Lee of California, Mr. Johnson of Ohio, Mr. Waltz, Mr. Timmons, Mr. Bergman, Mrs. Walorski, Ms. Houlahan, Mr. Moore of Utah, Mr. Golden, Mr. Crow, Mr. Carter of Georgia, Mr. Rush, Mrs. Wagner, Ms. Herrell, Mr. Taylor, Mr. Guest, Mr. Young, Mr. Bucshon, Ms. Foxx, Mr. Palazzo, Mr. Vicente Gonzalez of Texas, Mr. Grothman, Mr. Harris, Mr. Case, Mr. Cawthorn, Mr. Obernolte, Mr. Wenstrup, Mr. Carter of Texas, Mrs. Rodgers of Washington, Mr. Hern, and Ms. Cheney) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONHonoring and thanking the members of the National Guard who were deployed to the District of Columbia and the National Capital region in support of civil authorities for the inauguration of Joseph R. Biden, Jr., as the 46th President of the United States and Kamala Devi Harris as 49th Vice President of the United States.Whereas, since 1636, the National Guard has served the American people in a variety of roles ranging from—(1)homeland defense;(2)overseas combat;(3)humanitarian aid; and(4)defense support for civil authorities;Whereas the National Guard is comprised of 444,600 individuals from all 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the Territory of Guam, and the United States Virgin Islands;Whereas members of the National Guard serve their country and their communities on a daily basis;Whereas, on January 6, 2021, during a joint session of Congress to count States’ electoral votes, a violent, deadly attack occurred on the United States Capitol and Capitol complex;Whereas, beginning on January 7, 2021, over 26,700 members of the National Guard, from the 50 States, the Territories, and the District of Columbia, deployed to the National Capital region to support the United States Capitol Police, the Metropolitan Police Department of the District of Columbia, the United States Secret Service, the United States Park Police, and other Federal law enforcement agencies during the inauguration of Joseph R. Biden, Jr., as the 46th President of the United States and Kamala Devi Harris as 49th Vice President of the United States;Whereas, in keeping with the National Guard’s motto of Always Ready, Always There!, these members of the National Guard deployed on a no-notice deployment to aid law enforcement in creating a secure environment for the 59th inauguration ceremonies;Whereas, throughout their deployments to the National Capital region, the members of the National Guard were instrumental in providing a safe and secure environment for one of the hallmarks of our Republic, the peaceful transfer of power;Whereas, throughout their time supporting civil authorities in the District of Columbia, there were no incidents of violence threatening the inaugural ceremonies;Whereas the members of the National Guard completed their mission while also dealing with, and working to mitigate, the effects of the COVID–19 pandemic; andWhereas some members of the National Guard will remain in the National Capital region over the coming months to ensure stability and security: Now, therefore, be itThat the House of Representatives—(1)sends its sincere gratitude to the over 26,700 members of the National Guard who were deployed to the District of Columbia and the National Capital region, at a moment’s notice in support of the peaceful transfer of power to Joseph R. Biden, Jr., as the 46th President of the United States and Kamala Devi Harris as 49th Vice President of the United States; and(2)commends the members of the National Guard and of law enforcement agencies who ensured a safe and secure environment for the 59th inauguration.